Judgment, Supreme Court, New York County (Ha*345rold Tompkins, J., and a jury), entered February 7, 1997, which, insofar as appealed from as limited by plaintiff’s brief, is in favor of defendant and against plaintiff, unanimously affirmed, without costs.
The photographs repeatedly excluded by the trial court were properly rejected, since there is no indication that any of them was a true, fair or accurate representation of the doorway, and particularly of the hole that allegedly caused plaintiff’s injuries, on the morning of the accident (see, Moore v Leaseway Transp. Corp., 49 NY2d 720, 723). Prior to this appeal, plaintiff did not raise his contention that the trial court conveyed a negative impression of plaintiff’s case to the jury and we find that the trial court did not deny plaintiff a fair trial (see, Camperlengo v Lenox Hill Hosp., 239 AD2d 150). We find no error in the charge. We have considered plaintiff’s remaining arguments and find them to be without merit. Concur—Sullivan, J. P., Rosenberger, Wallach and Tom, JJ.